Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The present disclosure relates video conference systems.
The prior art of record in combination or alone fails to teach or suggest these elements of independent claims 1, 9, 16 in combination with other elements.  For example independent claim 1 has claim limitations such as detecting, by a primary video conference endpoint participating in a collaboration session with one or more secondary video conference endpoints, one or more participants within a field of view of one or more cameras of the primary video conference endpoint, the primary video conference endpoint being capable of simultaneously displaying at least a first content and a second content; determining, by the primary video conference endpoint, a first attention score for the first content based on the one or more participants; determining, by the primary video conference endpoint, a second attention score for the second content based on the one or more participants; determining, by the primary video conference endpoint, whether the first content and/or the second content are active content  sending, by the primary video conference endpoint, to the one or more secondary video conference endpoints, an indication of the active content.  Independent claim 9 has claim limitations such as a network interface unit that enables communication over a network on behalf of a primary video conference endpoint to support the primary video conference endpoint participating in a collaboration session with one or more secondary video conference endpoints, the primary video conference endpoint being capable of simultaneously displaying at least a first content and a second content; and a processor coupled to the network interface unit, the processor configured to: detect one or more participants within a field of view of one or more cameras of the primary video conference endpoint; determine a first attention score for the first content based on the one or more participants; determine a second attention score for the second content based on the one or more participants; determine whether the first content and/or the second content are active content based on the first attention score and the second attention score; and send to the one or more secondary video conference endpoints, an indication of the active content.  Independent claim 16 has claim limitations such as detect one or more participants within a field of view of one or more cameras of a primary video conference endpoint participating in a collaboration session with one or more secondary video conference endpoints, the primary video conference  determine a first attention score for the first content based on the one or more participants; determine a second attention score for the second content based on the one or more participants; determine whether the first content and/or the second content are active content based on the first attention score and the second attention score; and send to the one or more secondary video conference endpoints an indication of the active content.  For the above reasons independent claims 1, 9, 16 and dependent claims 2-8, 10-15, 17-20 are allowable.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2016/0286164A1) to Kratz et al. discloses personalized meeting event capture using egocentric tracking in smart spaces which teaches: [0012] In accordance with some implementations, a method to determine viewer attention to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651